 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BULMARIO TORRES,                                  No. 2:19-cv-1546 MCE DB P
12                       Petitioner,
13           v.                                         ORDER
14    S. KERNAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254.

19          The application attacks a conviction issued by the Los Angeles County Superior Court.

20   While both this court and the United States District Court in the district where petitioner was

21   convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973), any

22   and all witnesses and evidence necessary for the resolution of petitioner’s application are more

23   readily available in Los Angeles County. Id. at 499 n.15; 28 U.S.C. § 2241(d).

24   ////

25   ////

26   ////

27   ////

28   ////
 1             Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:

 2             1. This matter is transferred to the United States District Court for the Central District of

 3   California.

 4   Dated: September 3, 2019

 5

 6

 7

 8

 9

10   DB:12
     DB:1/Orders/Prisoner/Habeas/torr1546.108
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
